DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 9, 11-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niino (US 2013/0078408).
Regarding claim 1, Niino discloses, in FIG. 3 and in related text, a ceramic-metal substrate comprising: 
a ceramic substrate (1) having sides and at least one scribing line and/or cutting edge (3); 
a metallization (2) on at least one side of the ceramic substrates (see Niino, [0028]); and
amorphous phases (31) that extend parallel to the scribing line and/or the cutting edge and have a width in a range of at least 20 µm and at most 100 µm (see Niino, [0028], [0038]-[0040]: glass layer 31 within dividing groove 3 has a width of dividing groove 3, which is 5 µm to 50 µm).
Regarding claim 3, Niino discloses wherein the ceramic substrate (1) has at least one scribing line (3) with an edge (bottom vertex of the V-shape dividing groove 3) and 
Regarding claim 5, Niino discloses wherein the ceramic substrate (1) has at least one scribing line (3) with a center line (at bottom vertex of the V-shape dividing groove 3) and the amorphous phases (31) extend, starting from the scribbling line and running parallel to the scribing line and the width, calculated from the center line of the scribing line is at least 20 µm and at most 50 µm (see Niino, FIG. 3, [0038]-[0040]: glass layer 31 within dividing groove 3 has a width of dividing groove 3, which is 5 µm to 50 µm; when calculated from bottom vertex to edge of dividing groove 3, is 2.5 µm to 25 µm).
Regarding claim 7, Niino discloses wherein the ceramic substrate (1) has at least one cutting edge (3) with an inner edge (bottom vertex of the V-shape dividing groove 3) and the amorphous phases (31) extend, starting from the inner edge of the cutting edge and running parallel to the cutting edge, and the width, calculated from the inner edge of the cutting edge is at least 20 µm and at most 50 µm (see Niino, FIG. 3, [0038]-[0040]: glass layer 31 within dividing groove 3 has a width of dividing groove 3, which is 5 µm to 50 µm; when calculated from bottom vertex to edge of dividing groove 3, is 2.5 µm to 25 µm).
Regarding claim 9, Niino discloses wherein the ceramic substrate (1) has at least one cutting edge (3) with an outer edge (at top surface of ceramic substrate 1) and the amorphous phases (31) extend, starting from the outer edge of the cutting edge and 
Regarding claim 11, Niino discloses wherein the scribbling line and/or cutting edge (3) is obtained by laser ablation (see Niino, [0068]).
Regarding claim 12, Niino disclose the ceramic-metal substrate of claim 11.
Niino does not explicitly disclose the process step “wherein formation … is controlled by the laser speed and/or power of the laser ablation” of the product-by-process limitation “wherein formation of the amorphous phases is controlled by the laser speed and/or power of the laser ablation” of claim 12. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
Here, the structure implied by the process steps is the amorphous phases. Since Niino already discloses the amorphous phases (see discussion on claim 1), the limitation “wherein formation of the amorphous phases is controlled by the laser speed and/or power of the laser ablation” of claim 12 is anticipated by Niino.
Regarding claim 14, Niino discloses wherein the ceramic substrate (1) has a layer thickness (50 µm) and a depth (15 µm) of the scribing line (3) is 5 to 50 % (30%) of the layer thickness of the ceramic substrate (see Niino, FIG. 3, [0029], [0049]).
Regarding claim 15, Niino discloses wherein the depth (15 µm) of the scribing line (3) is 8 to 45 % (30%) of the layer thickness (50 µm) of the ceramic substrate (1) (see Niino, FIG. 3, [0029], [0049]).
Regarding claim 16, Niino discloses wherein the depth (15 µm) of the scribing line (3) is 10 to 40 % (30%) of the layer thickness (50 µm) of the ceramic substrate (1) (see Niino, FIG. 3, [0029], [0049]).
Regarding claim 17, Niino discloses wherein the depth (15 µm) of the scribing line (3) is 20 to 40 % (30%) of the layer thickness (50 µm) of the ceramic substrate (1) (see Niino, FIG. 3, [0029], [0049]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niino.
Regarding claim 18, Niino discloses the substrate of claim 1.
Niino discloses wherein the ceramic substrate (1) has a planar surface and a depth of the scribing line (3) is 5 µm to 16 µm perpendicular to the planar surface of the ceramic substrate (see Niino, FIG. 3, [0049]).
Niino does not explicitly disclose wherein a depth of the scribing line is at least 20 µm perpendicular to the planar surface of the ceramic substrate.
However, it is well known in the art of semiconductor manufacturing that the depth of scribe line of a substrate varies, for example, in determining structure integrity (defects, stress) of the substrate (see Niino, [0054]). In other words, the depth of the scribing line is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 19, Niino teaches the substrate of claim 18.
Niino discloses wherein the ceramic substrate (1) has a planar surface and the depth of the scribing line (3) is 5 µm to 16 µm perpendicular to the planar surface of the ceramic substrate (see Niino, FIG. 3, [0049]).
Niino does not explicitly disclose wherein the depth of the scribing line is at least 30 µm perpendicular to the planar surface of the ceramic substrate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 20, Niino teaches the substrate of claim 19.
Niino discloses wherein the ceramic substrate (1) has a planar surface and the depth of the scribing line (3) is 5 µm to 16 µm perpendicular to the planar surface of the ceramic substrate (see Niino, FIG. 3, [0049]).
Niino does not explicitly disclose wherein the depth of the scribing line is at least 50 µm perpendicular to the planar surface of the ceramic substrate.
However, it is well known in the art of semiconductor manufacturing that the depth of scribe line of a substrate varies, for example, in determining structure integrity (defects, stress) of the substrate (see Niino, [0054]). In other words, the depth of the scribing line is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed .

Response to Arguments
Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 7 to 8, Applicant argues that Niino does not disclose the limitation “amorphous phases that … have a width in a range of at least 20 µm and at most 100 µm” of amended claim 1.
In response, the Office notes that Niino discloses the above limitation. See discussion on rejection of claim 1 above.
In Applicant’s remarks, pages 9 to 11, Applicant argues that claims 18-20 is nonobvious over Niino, since Niino does not disclose the above limitation “amorphous phases that … have a width in a range of at least 20 µm and at most 100 µm” of amended claim 1.
In response, the Office notes that Applicant’s argument is moot, since Niino discloses the above limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811